IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-21-00008-CR

                              IN RE TODD W. ALTSCHUL


                                    Original Proceeding

                               From the 54th District Court
                                McLennan County, Texas
                                 Trial Court No. 91-281-C


                              MEMORANDUM OPINION


       Relator’s Petition for Writ of Mandamus, filed on January 8, 2021, is denied.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Petition denied
Opinion delivered and filed February 10, 2021
Do not publish
[OT06]


1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.